Case 2:20-cv-03050-DSF-RAO Document 16 Filed 11/04/20 Page 1 of 1 Page ID #:61

                                                                        JS-6



                 UNITED STATES DISTRICT COURT
                CENTRAL DISTRICT OF CALIFORNIA




     Jin Rie,                            CV 20-03050-DSF (RAOx)
          Plaintiff,

                       v.                JUDGMENT

     First Metro Realty, LLC,
        Defendant.



       The Court having previously issued an Order to Show Cause re
    Dismissal for Lack of Prosecution and Plaintiff not having
    responded or shown a reason why the action should not be
    dismissed in its entirety for the failure of plaintiff to request entry
    of default as to defendant First Metro Realty, LLC,
       IT IS ORDERED AND ADJUDGED that this action be
    dismissed.


       Date: November 4, 2020           ___________________________
                                        Dale S. Fischer
                                        United States District Judge
